_____________

                                   No. 95-4040SI
                                   _____________

Kenneth E. Johns,                        *
                                         *
                  Appellant,             *   Appeal from the United States
                                         *   District Court for the Southern
      v.                                 *   District of Iowa.
                                         *
Thomas Hundley,   *                [UNPUBLISHED]
                                         *
                  Appellee.              *
                                   _____________

                        Submitted:    September 12, 1996

                         Filed:     September 19, 1996
                                   _____________

Before FAGG, BEAM, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


      After Kenneth E. Johns was convicted of felony escape, the Iowa
Supreme Court rejected Johns's contention that he had committed only
misdemeanor escape.     Johns then brought this 28 U.S.C. § 2254 action for
habeas relief, asserting insufficiency of the evidence and lack of fair
warning that his escape was felonious.             The district court dismissed
Johns's petition.     We affirm.


      Johns was confined in a fenced medium-security facility at the Iowa
State Penitentiary (ISP), and he worked in the prison industries building
outside the fenced enclosure but within the ISP complex.         At work, Johns
was supervised by prison industries staff and was watched by armed prison
guards in a guard tower.      If Johns had been seen trying to leave the ISP
complex, prison officials would have forcibly stopped him.        Johns carried
out his planned escape by walking away from the prison industries building,
getting
into his girlfriend's waiting car, and riding off with her.          He was caught
four days later in another state.


       Johns did not raise his no-fair-warning claim in state court.                We
need not pursue the question of exhaustion, however, because the claim is
meritless.    Where that is so, we may rule on the merits at once.        Granberry
v. Greer, 481 U.S. 129, 131, 135 (1987); Thompson v. Missouri Bd. of
Parole, 929 F.2d 396, 398 (8th Cir. 1991).          Johns claims the Iowa Supreme
Court's decision in State v. Breitbach, 488 N.W.2d 444 (Iowa 1992),
violated his right to due process by unforeseeably expanding the scope of
Iowa's felony-escape statute.      See Bouie v. City of Columbia, 378 U.S. 347,
352 (1964).     As the district court pointed out to Johns, Breitbach was
decided six months before he escaped.            Thus, Johns had fair warning his
escape would be felonious.


       Relying on Jackson v. Virginia, 443 U.S. 307 (1979), Johns argues his
conviction violates due process because it is based on insufficient
evidence.    Johns's reliance on Jackson is misplaced.        In truth, Johns asks
this court to override the Iowa Supreme Court's application, in its ruling
on Johns's direct appeal, of Iowa's felony-escape statute.          This we cannot
do.   "A federal court may not re-examine a state court's interpretation and
application of state law."    Schleeper v. Groose, 36 F.3d 735, 737 (8th Cir.
1994).      Applying   Breitbach   and   other    relevant   precedent   to    Johns's
situation, the Iowa Supreme Court held that Johns's flight from the ISP
prison industries building was a felony escape under Iowa law.                State v.
Johns, No. 235/93-816, slip op. at 3 (Iowa Aug. 8, 1994).         The Iowa Supreme
Court's understanding of Iowa law binds Johns, and binds us as well.              See
Bates v. McCaughtry, 934 F.2d 99, 102-03 (7th Cir.), cert. denied, 502 U.S.
915 (1991).


       We thus affirm the district court.




                                         -2-
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-